DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communication: 11/16/2020.  Claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “in-memory operation units” configured to perform in memory processing, access memory bank(s), etc. in claims 1-5, 7-11 and 13-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-20, the claim limitations “in-memory operation units configured to perform in memory processing”, “access memory bank(s)”, etc. invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification provides that the in-memory operation unit(s) “configured to:” perform various functions, such as “in-memory processing,” “perform logical operations” “accessing memory banks,” etc. (for example, see Spec. [0049]-[0055]; [0060]-[0061]) and is, seemingly, functioning as a black box.  Mere articulations that the unit performs various functions does not amount to sufficient structure, material or acts.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claims 1-20, claims 1-5, 7-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function(s) of “in-memory operation units” configured to perform in memory processing, access memory bank(s), etc. (as illustrated in the 35 U.S.C. 112(f) interpretation and the corresponding 35 U.S.C. 112(b) rejection above).  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathuriya (U.S. Patent Pub. No. 2019/0057050) in view of Yuhwan Ro et. al. “Reducing memory access latency with asymmetric DRAM bank organizations” (known herein as NPL-Ro).
Regarding claim 1, Mathuriya teaches a memory device for performing in-memory processing, the memory device comprising: 
a plurality of in-memory operation units configured to perform in-memory processing of an operation pipelined in multi-pipeline stages (providing a specialized pipeline to perform multiple in-memory computations each at a respective pipeline stage – [0017]; a pipeline architecture, two or more stages of which each include a respective memory array and circuitry (i.e.  memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – [0050]), coupled thereto, to perform in-memory computation based on data which is stored at said memory array; Such stages are coupled to one another in an in-series pipeline configuration which, for example, enables functionality of a neural network – [0034]; Fig. 1A; Pipeline circuit 170 includes an in-series arrangement of multiple stages (such as the illustrative stages 171-174 shown) which, for example, correspond functionally to stages 112 a, 112 b, . . . , 112 n – [0044]-[0045]; Fig. 1C); 
a plurality of memory banks (one or more arrays (e.g. “memory banks” – [0045]; memory device 150 includes a memory array MA 154, which represents one or more logical and/or physical groups of memory; An example of one such grouping of memory is a bank of memory resources that, for example, includes storage elements arranged in rows and columns - [0048]) assigned to the plurality of in-memory operation units such that a set of n memory banks is assigned to each of the in-memory operation units (two or more stages of which each include a respective memory array (memory bank(s)/group of memory banks – [0048]) and circuitry (i.e. memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – [0050]), coupled thereto, to perform in-memory computation based on data which is stored at said memory array. Such stages are coupled to one another in an in-series pipeline configuration which, for example, enables functionality of a neural network – [0034]; Fig. 1A; see also method 200, wherein each stage comprises performing computations (via in-memory operation unit(s) and the storage thereof at each stage utilizing a first, then second memory access/storage/computations/etc. – [0054]-[0057]; Fig. 2), and 
each memory bank configured to perform an access operation of data requested by each of the plurality of in-memory operation units (memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – [0050]) while the pipelined operation is performed (method 200 includes (at 201) storing first data at a first memory array of a first stage of a pipeline circuit;  (at 202) performing at the first stage a first computation based on the first data stored at the first memory array; after performing the first computation, communication of the first results to the second stage; (at 204) storing the first result at a second memory array of the second stage; (at 205) performing at the second stage a second computation. based on the first result stored at the second memory array, and (at 206) storing a second result of second computation at the second memory array – [0054]-[0057]; Fig. 2; i.e. performing access operations by the plurality of in-memory operation units during pipeline operations), wherein n is a natural number (one or more arrays (e.g. “banks”) – [0045]); and 
a memory die (pipeline 110 is circuitry of an integrated circuit (IC) die other than any IC die of SS 120 – [0037]) in which the plurality of in-memory operation units (circuitry (i.e. memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – [0050])), the plurality of memory banks (one or more arrays (e.g. “memory banks” – [0045]; memory device 150 includes a memory array MA 154, which represents one or more logical and/or physical groups of memory; An example of one such grouping of memory is a bank of memory resources that, for example, includes storage elements arranged in rows and columns - [0048]).
	While Mathuriya teaches memory banks and input and output interfaces of a given pipeline stage to receive one or more data signals, command signals, control signals and/or other communication from one of SS 120 or a respective preceding pipeline stage (Mathuriya; [0038]-[0039]; Fig. 1A), Mathuriya may not necessarily teach command pads configured to receive a command signal from an external source are arranged , wherein each set of the n memory banks includes a first memory bank having a first data transmission distance to the command pads and a second memory bank having a second data transmission distance to the command pads that is larger than the first data transmission distance.
	NPL-Ro teaches command pads configured to receive a command signal from an external source are arranged (to transfer data to and from I/O pads – pg. 381; “2.1 Modern DRAM Device Organization), wherein each set of the n memory banks (split bank architecture is applied shown in Fig3. 3 and 8a and 8b; enables the center blocks to start decoding column addresses much earlier than corner blocks (i.e. 2 sets of memory banks A-H) – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) includes a first memory bank having a first data transmission distance to the command pads (inner memory banks A-H having a closer physical and transmission distance to center stripe I/O pads – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) and a second memory bank having a second data transmission distance to the command pads (outer memory banks A-H having a further physical and transmission distance to center stripe I/O pads – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b)that is larger than the first data transmission distance (inner memory banks A-H having a shorter physical and transmission distance than outer memory banks A-4  – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mathuriya’s pipeline circuit architecture for in-memory computation functionality, to have commands pads and their location on the die, as taught by NPL-Ro.   The suggestion/motivation for doing so would have been for reducing memory access latency with asymmetric DRAM bank organization.  (NPL-Ro; pg. 380; Title and Abstract).  Further, NPL-Ro provides elaboration on the differences in location between the I/O pads and the memory banks.  The closer the memory banks are to the I/O pads, the shorter the access time.  (NPL-Ro; pgs. 384-835; “3.3 Banks with a Non-Uniform Access Time”).

Regarding claim 2, Mathuriya and NPL-Ro teach wherein each of the in-memory operation units is (i.e. memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – [0050]) configured to access the first memory bank of the respective set of the n memory banks before accessing the second memory bank of the respective set of n memory banks to perform the in-memory processing of the pipelined operation (pipeline stages performed in “in-series;” – Mathuriya; [0053]-[0054]; Fig. 1A; Pipeline circuit 170 includes an in-series arrangement of multiple stages (such as the illustrative stages 171-174 shown) which, for example, correspond functionally to stages 112 a, 112 b, . . . , 112 n – Mathuriya; [0044]-[0045]; Fig. 1C; the second memory bank access performed following the first memory bank access and so on – Mathuriya; [0054]-[0057]; Figs. 1A and 2).  

Regarding claim 14, claim 14 comprises the same or similar limitations as claim 2 and is, therefore, rejected for the same or similar reasons.

Regarding claim 3, Mathuriya and NPL-Ro teach wherein the memory die further comprises: a bank selector configured to sequentially select, for each set of n memory banks, the first memory bank and the second memory bank based on the first data transmission distance and the second data transmission distance (pipeline stages in “in-series;” each later stage (112a to 112b to 112n) having larger data transmission length in progression by occurring “in-series;” – Mathuriya; [0053]-[0054]; Fig. 1A; each bank sequentially selected (i.e. “in-series”) from the first memory bank - Mathuriya; [0054]-[0055]; to the second memory bank - Mathuriya; [0057]; Fig. 1A; the second memory bank access and computations (via stage 112b) performed following the first memory bank access and computations (via stage 112a) and so on – Mathuriya; [0054]-[0057]; Figs. 1A and 2); and 
a multiplexer configured to provide, to the respective in-memory operation unit (i.e. memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriya; [0050]), data accessed from the first memory bank or the second memory bank selected by the bank selector (To facilitate the providing of data for use in, or resulting from, an in-memory computation, memory device 150 further comprises logic (such as the illustrative configuration circuitry CFG 157 shown) which is to configure any of a plurality of operational modes each for variously accessing array MA 154; For example, CFG 157 comprises one or more switches, multiplexers, demultiplexers and/or other circuitry to variously enable or disable, selectively, one or more conductive paths in memory device 150 – Mathuriya; [0051]).  

Regarding claim 15, claim 15 comprises the same or similar limitations as claim 3 and is, therefore, rejected for the same or similar reasons.

Regarding claim 4, Mathuriya and NPL-Ro teach wherein19012055.0519 the plurality of memory banks (one or more arrays – Mathuriya; [0048]; e.g. “memory banks” – Mathuriya; [0045]) comprises a first set of memory banks arranged at a first side on the memory die (inner memory banks A-H having a closer physical and transmission distance to center stripe I/O pads – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) and a second set of memory banks arranged at a second side on the memory die (outer memory banks A-H having a further physical and transmission distance to center stripe I/O pads – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b), and 
the plurality of in-memory operation units (i.e. memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – [0050]) comprises a first set of in-memory operation units arranged adjacent to the first set of memory banks and connected to the first set of memory banks in a region between the first set of memory banks and the second set of memory banks (integrated circuit (IC) 160 to perform in-memory compute operations; IC 160 comprises core circuitry 162, controller circuitry 164, an interconnect 166, an interconnect 168, a pipeline circuit 170 that correspond functionally to core circuitry 122, controller circuitry 124, interconnect 126, interconnect 128, and pipeline 110 and cache memory 180;  Pipeline circuit 170 includes an in-series arrangement of multiple stages (such as the illustrative stages 171-174 shown) which, for example, correspond functionally to stages 112 a, 112 b, . . . , 112 n.; i.e. pipeline circuitry; interconnect 166 and interconnect 168 is also used to access cache memory 180—e.g., wherein other portions of interconnect 166 and interconnect 168 variously branch and couple to facilitate signal communication between controller circuitry 164 and one or more arrays 181 (e.g., banks) of cache memory 180 – Mathuriya; [0043]-[0045]; Figs. 1A and 1C; i.e. first pipeline circuitry (170-174) is adjacent to first set of memory banks (181s) and connected to/in communication, which corresponds to functionality of stages 112a-n, which include the IMCOs associated; see also method 200, wherein each stage comprises performing computations (via in-memory operation unit(s) and the storage thereof at each stage utilizing a first, then second memory access/storage/computations/etc. – Mathuriya; [0054]-[0057]; Fig. 2), and 
a second set of in-memory operation units arranged adjacent to the second set of memory banks and connected to the second set of memory banks in the region (integrated circuit (IC) 160 to perform in-memory compute operations; IC 160 comprises core circuitry 162, controller circuitry 164, an interconnect 166, an interconnect 168, a pipeline circuit 170 that correspond functionally to core circuitry 122, controller circuitry 124, interconnect 126, interconnect 128, and pipeline 110 and cache memory 180;  Pipeline circuit 170 includes an in-series arrangement of multiple stages (such as the illustrative stages 171-174 shown) which, for example, correspond functionally to stages 112 a, 112 b, . . . , 112 n.; i.e. pipeline circuitry; interconnect 166 and interconnect 168 is also used to access cache memory 180—e.g., wherein other portions of interconnect 166 and interconnect 168 variously branch and couple to facilitate signal communication between controller circuitry 164 and one or more arrays 181 (e.g., banks) of cache memory 180 – Mathuriya; [0043]-[0045]; Figs. 1A and 1C; i.e. second pipeline circuitry (170-174) is adjacent to second set of memory banks (181s) and connected to/in communication, which corresponds to functionality of stages 112a-n, which include the IMCOs associated; see also method 200, wherein each stage comprises performing computations (via in-memory operation unit(s) and the storage thereof at each stage utilizing a first, then second memory access/storage/computations/etc. – Mathuriya; [0054]-[0057]; Fig. 2).  

Regarding claim 5, Mathuriya and NPL-Ro teach wherein the command pads are arranged between the first set of in-memory operation units and the second set of in-memory operation units in the region (center stripe I/O pads between memory banks A-H – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b), and 
the first memory bank and the second memory bank of each set of n memory banks are classified according to the first data transmission distance and the second data transmission distance within the region (inner memory banks A-H having a shorter physical and transmission distance than outer memory banks A-4  – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b).  

Regarding claim 6, Mathuriya and NPL-Ro teach wherein the first set of memory banks are classified into two groups (two memory bank groups A-H – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) 
including a first group that is arranged closer to the command pads (inner memory banks A-H having a shorter physical and transmission distance than outer memory banks A-4 – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) and 
a second group that is arranged farther away from the command pads (outer memory banks A-H having a further physical and transmission distance to center stripe I/O pads – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b), and 
the first memory bank of each set of n memory banks is selected from the first group and the second memory bank of each set of n memory banks is selected from the second group (pipeline stages in “in-series;” each later stage (112a to 112b to 112n) having larger data transmission length in progression by occurring “in-series;” – Mathuriya; [0053]-[0054]; Fig. 1A; each bank sequentially selected (i.e. “in-series”) from the first memory bank - Mathuriya; [0054]-[0055]; to the second memory bank - Mathuriya; [0057]; Fig. 1A; the second memory bank access and computations (via stage 112b) performed following the first memory bank access and computations (via stage 112a) and so on – Mathuriya; [0054]-[0057]; Figs. 1A and 2).  

Regarding claim 7, Mathuriya and NPL-Ro teach wherein a first set of n memory banks from among the first set of memory banks are assigned to a first in-memory operation unit from among the first set of in-memory operation units (a pipeline architecture, two or more stages of which each include a respective memory array and circuitry (i.e. memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriya; [0050]), coupled thereto, to perform in-memory computation based on data which is stored at said memory array – Mathuriya; [0034]; Fig. 1A; method 200 includes (at 201) storing first data at a first memory array of a first stage of a pipeline circuit; performing at the first stage a first computation based on the first data stored at the first memory array – Mathuriya; [0054]-[0055]; pipeline circuit 170 and a cache memory 180 of IC 160 each comprise respective portions of such memory resources; Pipeline circuit 170 includes an in-series arrangement of multiple stages (such as the illustrative stages 171-174 shown) which, for example, correspond functionally to stages 112 a, 112 b, . . . , 112 n. – Mathuriya; [0044]; Figs. 1A and 1C; i.e. each stage (112a-n) comprises a memory array/bank(s) and memory operation units to perform in-memory operations, via first stage (112a), second stage (112b), etc. (112n) of the pipeline computation process), and 
the first in-memory operation unit (memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriya; [0050]) processes the pipelined operation (stage 112a) with respect to data accessed from the first memory bank of the first set of n memory banks before data accessed from the second memory bank of the first set of n memory banks (pipeline stages in “in-series;” each later stage (112a to 112b to 112n) having larger data transmission length in progression by occurring “in-series;” – Mathuriya; [0053]-[0054]; Fig. 1A; each bank sequentially selected (i.e. “in-series”) from the first memory bank - Mathuriya; [0054]-[0055]; to the second memory bank - Mathuriya; [0057]; Fig. 1A; the second memory bank access and computations (via stage 112b) performed following the first memory bank access and computations (via stage 112a) and so on – Mathuriya; [0054]-[0057]; Figs. 1A and 2).  

Regarding claim 11, Mathuriva and NPL-Ro teach wherein each of the in-memory operation units (memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriya; [0050]) comprises at least one pipeline register configured to buffer a sub-operation result in each pipeline stage of the pipelined operation (method 200 includes (at 202) performing at the first stage a first computation based on the first data stored at the first memory array and storing the first result at a second memory array of the second stage – [0055]-[0057]; method 200 further comprises (at 205) performing at the second stage a second computation. based on the first result stored at the second memory array, and (at 206) storing a second result of second computation at the second memory array – [0057]; i.e. the result at each stage in the computation process is being stored).

Regarding claim 12, Mathuriya and NPL-Ro teach wherein the pipelined operation comprises a multiply-accumulate (MAC) operation of a neural network (Such Boolean circuitry may comprise, for example, one or more NOT gates and/or combinatorial logic (e.g., including an AND gate, OR gate, NAND gate, NOR gate, XOR gate and/or the like), in various embodiments; one or more Boolean operations implement an addition of two values, a multiplication of two values, and/or any of a variety of other such operations – Mathuriya; [0050]; variously represent neuron states of a neural network; wherein the first stage and the second stage are to implement different respective layers of the neural network – Mathuriya; [0054]; Neural network 600 includes any suitable neural network such as an artificial neural network, a deep neural network, a convolutional neural network, or the like – Mathuriya; [0081]; Fig. 6).

Regarding claim 13, Mathuriya teaches a memory device for performing in-memory processing, the memory device comprising: 21012055.0519 
a plurality of in-memory operation units configured to perform in-memory processing of an operation pipelined in multi-pipeline stages (providing a specialized pipeline to perform multiple in-memory computations each at a respective pipeline stage – [0017]; a pipeline architecture, two or more stages of which each include a respective memory array and circuitry (i.e.  memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – [0050]), coupled thereto, to perform in-memory computation based on data which is stored at said memory array; Such stages are coupled to one another in an in-series pipeline configuration which, for example, enables functionality of a neural network – [0034]; Fig. 1A; Pipeline circuit 170 includes an in-series arrangement of multiple stages (such as the illustrative stages 171-174 shown) which, for example, correspond functionally to stages 112 a, 112 b, . . . , 112 n – [0044]-[0045]; Fig. 1C); and 
a plurality of memory banks (one or more arrays (e.g. “memory banks” – [0045]; memory device 150 includes a memory array MA 154, which represents one or more logical and/or physical groups of memory; An example of one such grouping of memory is a bank of memory resources that, for example, includes storage elements arranged in rows and columns - [0048]) assigned to the plurality of in-memory operation units such that a set of n memory banks is assigned to each of the in-memory operation units (two or more stages of which each include a respective memory array (memory bank(s)/group of memory banks – [0048]) and circuitry (i.e. memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – [0050]), coupled thereto, to perform in-memory computation based on data which is stored at said memory array. Such stages are coupled to one another in an in-series pipeline configuration which, for example, enables functionality of a neural network – [0034]; Fig. 1A; see also method 200, wherein each stage comprises performing computations (via in-memory operation unit(s) and the storage thereof at each stage utilizing a first, then second memory access/storage/computations/etc. – [0054]-[0057]; Fig. 2), 
each memory bank configured to perform an access operation of data requested by each of the plurality of in-memory operation units (memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – [0050]) while the pipelined operation is performed (method 200 includes (at 201) storing first data at a first memory array of a first stage of a pipeline circuit;  (at 202) performing at the first stage a first computation based on the first data stored at the first memory array; after performing the first computation, communication of the first results to the second stage; (at 204) storing the first result at a second memory array of the second stage; (at 205) performing at the second stage a second computation. based on the first result stored at the second memory array, and (at 206) storing a second result of second computation at the second memory array – [0054]-[0057]; Fig. 2; i.e. performing access operations by the plurality of in-memory operation units during pipeline operations), wherein n is a natural number (one or more arrays (e.g. “banks”) – [0045]), wherein n is a natural number (one or more arrays (e.g. “banks”) – [0045]).
(Mathuriya; [0038]-[0039]; Fig. 1A), Mathuriya may not necessarily teach wherein each set of the n memory banks comprises a first memory bank having a first physical distance for data transmission of a command signal provided from an external source and a second memory bank having a second physical distance for the data transmission of the command signal that is larger than the first physical distance.
NPL-Ro teaches wherein each set of the n memory banks (split bank architecture is applied shown in Fig3. 3 and 8a and 8b; enables the center blocks to start decoding column addresses much earlier than corner blocks (i.e. 2 sets of memory banks A-H) – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) comprises a first memory bank having a first physical distance for data transmission of a command signal provided from an external source (inner memory banks A-H having a closer physical and transmission distance to center stripe I/O pads – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) and 
a second memory bank having a second physical distance for the data transmission of the command signal (outer memory banks A-H having a further physical and transmission distance to center stripe I/O pads – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) that is larger than the first physical distance (inner memory banks A-H having a shorter physical and transmission distance than outer memory banks A-4  – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mathuriya’s pipeline circuit architecture for in-memory computation functionality, to have commands pads and their location on the die, as taught by NPL-Ro.   The suggestion/motivation for doing so would have been for reducing memory access latency with asymmetric DRAM bank organization.  (NPL-Ro; pg. 380; Title and Abstract).  Further, NPL-Ro provides elaboration on the differences in location between the I/O pads and the memory banks.  The closer the memory banks are to the I/O pads, the shorter the access time.  (NPL-Ro; pgs. 384-835; “3.3 Banks with a Non-Uniform Access Time”).

Regarding claim 16, Mathuriya teaches, a memory device comprising: 
in-memory operation units configured to perform in-memory processing of a pipelined operation of a neural network (providing a specialized pipeline to perform multiple in-memory computations each at a respective pipeline stage – [0017]; a pipeline architecture, two or more stages of which each include a respective memory array and circuitry (i.e.  memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – [0050]), coupled thereto, to perform in-memory computation based on data which is stored at said memory array; Such stages are coupled to one another in an in-series pipeline configuration which, for example, enables functionality of a neural network – [0034]; Fig. 1A; Pipeline circuit 170 includes an in-series arrangement of multiple stages (such as the illustrative stages 171-174 shown) which, for example, correspond functionally to stages 112 a, 112 b, . . . , 112 n – [0044]-[0045]; Fig. 1C); 
memory banks (one or more arrays (e.g. “memory banks” – [0045]; memory device 150 includes a memory array MA 154, which represents one or more logical and/or physical groups of memory; An example of one such grouping of memory is a bank of memory resources that, for example, includes storage elements arranged in rows and columns - [0048]), each memory bank being assigned to one of the in-memory operation units such that a set of n memory banks is assigned to each of the in-memory operation units (two or more stages of which each include a respective memory array (memory bank(s)/group of memory banks – [0048]) and circuitry (i.e. memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – [0050]), coupled thereto, to perform in-memory computation based on data which is stored at said memory array. Such stages are coupled to one another in an in-series pipeline configuration which, for example, enables functionality of a neural network – [0034]; Fig. 1A; see also method 200, wherein each stage comprises performing computations (via in-memory operation unit(s) and the storage thereof at each stage utilizing a first, then second memory access/storage/computations/etc. – [0054]-[0057]; Fig. 2), 
each memory bank configured to perform an access operation of data requested by the assigned in-memory operation unit (memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – [0050]) while the pipelined operation is performed (method 200 includes (at 201) storing first data at a first memory array of a first stage of a pipeline circuit;  (at 202) performing at the first stage a first computation based on the first data stored at the first memory array; after performing the first computation, communication of the first results to the second stage; (at 204) storing the first result at a second memory array of the second stage; (at 205) performing at the second stage a second computation. based on the first result stored at the second memory array, and (at 206) storing a second result of second computation at the second memory array – [0054]-[0057]; Fig. 2; i.e. performing access operations by the plurality of in-memory operation units during pipeline operations), where n is a whole number greater than or equal to 2 (one or more arrays (e.g. “banks”) – [0045]; which encompasses 2 or more memory banks); and 22012055.0519 
wherein each of the in-memory operation units is configured to access the memory banks from the respective assigned set of n memory banks (memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – [0050]; of the one or more memory arrays (i.e. memory banks – [0045]) – [0048]).
While Mathuriya teaches memory banks and input and output interfaces of a given pipeline stage to receive one or more data signals, command signals, control signals and/or other communication from one of SS 120 or a respective preceding pipeline stage (Mathuriya; [0038]-[0039]; Fig. 1A), Mathuriya may not necessarily teach command pads configured to receive a command signal from an external source, in an 
NPL-Ro teaches command pads configured to receive a command signal from an external source (to transfer data to and from I/O pads – pg. 381; “2.1 Modern DRAM Device Organization), 
in an order determined based on a distance from each of the memory banks in the respective set of n memory banks to the command pads (inner memory banks A-H having a shorter physical and transmission distance than outer memory banks A-H from the I/O pads – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b; access time to blocks located in the center of a device may be reduced; enables center blocks (such as Block D’) to start decoding column addresses much earlier than the corner blocks (such as Block B); i.e. inner memory blocks may be processed in an order earlier than outer blocks - pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mathuriya’s pipeline circuit architecture for in-memory computation functionality, to have commands pads and their location on the die, as taught by NPL-Ro.   The suggestion/motivation for doing so would have been for reducing memory access latency with asymmetric DRAM bank organization.  (NPL-Ro; pg. 380; Title and Abstract).  Further, NPL-Ro provides elaboration on the differences in location between the I/O pads and the memory banks.  The closer the memory banks are to the I/O pads, the shorter the access time.  (NPL-Ro; pgs. 384-835; “3.3 Banks with a Non-Uniform Access Time”).

Regarding claim 17, Mathuriya and NPL-Ro teach, wherein the distance from each of the memory banks in the respective set of n memory banks to the command pad is a data transmission distance (inner and outer memory banks A-H having a physical and transmission distance to center stripe I/O pads; for example see Fig. 8a’s dotted line between center stripe I/O pad to outer memory bank B – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b).  

Regarding claim 18, Mathuriya and NPL-Ro teach wherein each of the in-memory operation units (memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriya; [0050]) is configured to access the memory banks from the respective assigned set of n memory banks in an ascending order of the data transmission distance (pipeline stages in “in-series;” each later stage (112a to 112b to 112n) having larger data transmission length in progression by occurring “in-series;” – Mathuriya; [0053]-[0054]; Fig. 1A; each bank sequentially selected (i.e. “in-series”) from the first memory bank - Mathuriya; [0054]-[0055]; to the second memory bank - Mathuriya; [0057]; Fig. 1A; the second memory bank access and computations (via stage 112b) performed following the first memory bank access and computations (via stage 112a) and so on – Mathuriya; [0054]-[0057]; Figs. 1A and 2).  

Regarding claim 19, Mathuriya and NPL-Ro teach wherein the distance from each of the memory banks in the respective set of n memory banks to the command pad is a physical distance (inner and outer memory banks A-H having a physical and transmission distance to center stripe I/O pads; see spacing/architecture between memory banks and center stripe I/O pad – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b).  

Regarding claim 20, Mathuriya and NPL-Ro teach wherein each of the in-memory operation units (memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriya; [0050]) is configured to access the memory banks from the respective assigned set of n memory banks in an ascending order of the physical distance (pipeline stages in “in-series;” each later stage (112a to 112b to 112n) having larger length in progression by occurring “in-series;” – Mathuriya; [0053]-[0054]; Fig. 1A; each bank sequentially selected (i.e. “in-series”) from the first memory bank - Mathuriya; [0054]-[0055]; to the second memory bank - Mathuriya; [0057]; Fig. 1A; the second memory bank access and computations (via stage 112b) performed following the first memory bank access and computations (via stage 112a) and so on – Mathuriya; [0054]-[0057]; Figs. 1A and 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mathuriya (U.S. Patent Pub. No. 2019/0057050) in view of Yuhwan Ro et. al. “Reducing memory access latency with asymmetric DRAM bank organizations” (known herein as NPL-Ro) in further view of Gene Cooperman’s “DDR RAM” (known herein as NPL-Cooperman).
Regarding claim 8,  Mathuriya and NPL-Ro teach wherein 20012055.0519the memory device is a double data rate 4 dynamic random-access memory (DDR4 DRAM) module (while Mathuriya conforms to some or all requirements of a dual data rate (DDR) specification such as the DDR3 SDRAM JEDEC Standard JESD79-3C, April 2008 or the like – Mathuriya; [0049], NPL-Ro teaches conforming to existing DRAM specifications, such as DDR3 and DDR4 – NPL-Ro – pg. 384; “3.3 Banks with a Non-Uniform Access Time”), 
the first set of memory banks comprises 8 memory banks (one or more arrays – Mathuriya; [0048]; e.g. “memory banks” – Mathuriya; [0045]; inner memory banks A-H (i.e. 8) having a closer physical and transmission distance to center stripe I/O pads – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) and the second set of memory banks comprises 8 memory banks (outer memory banks A-H (i.e. 8) having a further physical and transmission distance to center stripe I/O pads – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b), and 
the set of in-memory operation units (a pipeline architecture, two or more stages of which each include a respective memory array and circuitry (i.e. memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – [0050]), coupled thereto, to perform in-memory computation based on data which is stored at said memory array; Such stages are coupled to one another in an in-series pipeline configuration which, for example, enables functionality of a neural network – Mathuriya; [0034]; Fig. 1A).  
While Mathuriya and NPL-Ro teach memory banks, those memory banks grouped/distributed among I/O pad(s), and the utilization of in-memory compute operation units, Mathuriya and NPL-Ro may not necessarily, specifically teach the first set of in-memory operation units comprises 8/n in-memory operation units and the second set of in-memory operation units comprises 8/n in-memory operation units.
	NPL-Cooperman teaches, in DDR RAM operations, reads and writes occur in bursts and those burst lengths being 2, 4 or 8.  Thus, depending on the number of memory banks and the burst length, dictates the number of in memory compute operation units to fill a cache block (i.e. 2, 4, 8 equivalent to n) – (pg. 2; “DDR RAM Operation”).  Note, this is equivalent to Applicant’s structure/interpretation (see Applicant’s spec. [0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mathuriva’s and NPL-Ro’s pipelined in-memory processing method and architecture with setting the size of the burst lengths of reads and writes, as taught by NPL-Cooperman.  The suggestion/motivation for doing so would have been to provide/set/indicate the size of the read/write burst lengths of the system, in order to, for example, “exactly” “fill a cache block” during a burst. (pg. 2; “DDR RAM Operation”).
	Therefore, Mathuriva, NPL-Ro and NPL-Cooperman teach the first set of in-memory operation units (memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriva; [0050]; 8 inner memory banks A-H having a shorter physical and transmission distance than outer memory banks A-4 – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) comprises 8/n in-memory operation units (8 inner memory banks divided by the number of burst (i.e. 2, 4, or 8), resulting in 4, 2, or 1 in memory operation unit to fulfill the read/write bursts – NPL-Cooperman; pg. 2; “DDR RAM Operation”) and the second set of in-memory operation units (memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriva; [0050]; 8 outer memory banks A-H having a further physical and transmission distance to center stripe I/O pads – NPL-Ro; pg. 381; Fig. 3 and pg. 385; “3.3 Banks with a Non-Uniform Access Time;” Fig. 8a) comprises 8/n in-memory operation units (8 inner memory banks divided by the number of burst (i.e. 2, 4, or 8), resulting in 4, 2, or 1 in memory operation unit to fulfill the read/write bursts – NPL-Cooperman; pg. 2; “DDR RAM Operation”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mathuriya (U.S. Patent Pub. No. 2019/0057050) in view of Yuhwan Ro et. al. “Reducing memory access latency with asymmetric DRAM bank organizations” (known herein as NPL-Ro) in view of Gene Cooperman’s “DDR RAM” (known herein as NPL-Cooperman) in further view of Ware (U.S. Patent Pub. No. 2016/0231962).
Regrading claim 9, Mathuriya and NPL-Ro teach 
wherein the first set of memory banks comprises first, second, third, fourth, fifth, sixth, seventh, and eighth memory banks in an order of a first direction (one or more arrays (e.g. “memory banks” – Mathuriya; [0045]); memory device 150 includes a memory array MA 154, which represents one or more logical and/or physical groups of memory – Mathuriya; [0048]; inner memory banks A-H having a shorter physical and transmission distance than outer memory banks A-4 – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b), 
the first set of in-memory operation units (a pipeline architecture, two or more stages of which each include a respective memory array and circuitry (i.e.  memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriya; [0050];outer memory banks A-H having a further physical and transmission distance to center stripe I/O pads – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b), and 
While Mathuriya and NPL-Ro teach memory banks, those memory banks grouped/distributed among I/O pad(s), and the utilization of in-memory compute operation units, Mathuriya and NPL-Ro may not necessarily teach the distribution of the in-memory compute operation units among the memory banks and the first set of in-memory operation units comprise first, second, third, and fourth in-memory operation units in an order of the first direction.  
NPL-Cooperman teaches, in DDR RAM operations, reads and writes occur in bursts and those burst lengths being 2, 4 or 8.  Thus, depending on the number of memory banks and the burst length, dictates the number of in memory compute (pg. 2; “DDR RAM Operation”).  Note, this is equivalent to Applicant’s structure/interpretation (see Applicant’s spec. [0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mathuriva’s and NPL-Ro’s pipelined in-memory processing method and architecture with setting the size of the burst lengths of reads and writes, as taught by NPL-Cooperman.  The suggestion/motivation for doing so would have been to provide/set/indicate the size of the read/write burst lengths of the system, in order to, for example, “exactly” “fill a cache block” during a burst. (pg. 2; “DDR RAM Operation”).
Therefore, Mathuriva, NPL-Ro and NPL-Cooperman teach the first set of in-memory operation units (memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriva; [0050]; of the 8 inner memory banks A-H having a shorter physical and transmission distance than outer memory banks A-4 – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) comprise first, second, third, and fourth in-memory operation units (8 inner memory banks divided by the number of burst (i.e. 2, 4, or 8), resulting in 4, 2, or 1 in memory operation unit to fulfill the read/write bursts (i.e. 8 memory banks/2 resulting in 4 in-memory compute operation units) – NPL-Cooperman; pg. 2; “DDR RAM Operation”) in an order of the first direction (communicatively coupled to the one or more memory banks – Mathuriya; [0045]; of the 8 inner memory banks A-H (i.e. a first direction from A to H) having a shorter physical and transmission distance than outer memory banks A-4 – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b).
Ware teaches evenly distributing circuitry (dedicated error detection and correction circuits 910, 920, 930 and 940 – [0070]-[0072]) among a group of memory banks (i.e. creating “memory bank pair(s)” in which each memory bank is associated with another memory bank, via connective circuitry for memory processing – [0070]-[0072]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mathuriva’s, NPL-Ro’s and NPL-Cooperman’s pipelined in-memory processing method and architecture with the “memory bank pair” association/connectivity, as taught by NPL-Cooperman.  While Ware may teach the circuitry connecting the paired memory banks to be dedicated error detection and correction circuits, Ware does in fact teach pairing memory banks together and dedicating a memory component/circuitry to that pair of memory banks in an even distribution.  The suggestion/motivation for doing so would have been to further facilitate more efficient/parallel processing among a group memory banks ([0071]-[0072]).
Therefore, Mathuriva, NPL-Ro, NPL-Cooperman and Ware teach 
the first and third memory banks (inner memory banks A and C – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) are assigned to the first in-memory operation unit (IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriva; [0050]; based on DDR burst length – NPL-Cooperman; pg. 2; “DDR RAM Operation”), 
the second and fourth memory banks (inner memory banks B and D – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) are assigned to the second in-memory operation unit (IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriva; [0050]; based on DDR burst length – NPL-Cooperman; pg. 2; “DDR RAM Operation”), 
the fifth and seventh memory banks (inner memory banks E and G – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) are assigned to the third in-memory operation unit (IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriva; [0050]; based on DDR burst length – NPL-Cooperman; pg. 2; “DDR RAM Operation”), and 
the sixth and eighth memory banks (inner memory banks F and H – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) are assigned to the fourth in-memory operation unit (IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriva; [0050]; based on DDR burst length).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mathuriya (U.S. Patent Pub. No. 2019/0057050) in view of Yuhwan Ro et. al. “Reducing memory access latency with asymmetric DRAM bank organizations” (known herein as NPL-Ro) in further view of Ware (U.S. Patent Pub. No. 2016/0231962).
Regarding claim 10, Mathuriva and NPL-Ro teach, wherein a connection between the second set of memory banks (outer memory banks A-H (i.e. 8) having a further physical and transmission distance to center stripe I/O pads – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) and the second set of in-memory operation units (a pipeline architecture, two or more stages of which each include a respective memory array and circuitry (i.e. memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – [0050]) set of memory banks (one or more arrays – Mathuriya; [0048]; e.g. “memory banks” – Mathuriya; [0045]; inner memory banks A-H (i.e. 8) having a closer physical and transmission distance to center stripe I/O pads – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) and the first set of in-memory operation units (a pipeline architecture, two or more stages of which each include a respective memory array and circuitry (i.e. memory device 150 further comprises circuitry IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – [0050]).  
	While Mathuriva and NPL-Ro teach memory banks, those memory banks grouped/distributed among I/O pad(s), the utilization of in-memory compute operation units and a symmetrical grouping structure of memory banks, Mathuriva and NPL-Ro may not necessarily the connection of the second in-memory operation units between memory banks having a symmetrical structure to the first in-memory operation units. 
Ware teaches evenly distributing circuitry (dedicated error detection and correction circuits 910, 920, 930 and 940 – [0070]-[0072]) among a group of memory (i.e. creating “memory bank pair(s)” in which each memory bank is associated with another memory bank, via connective circuitry for memory processing – [0070]-[0072]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mathuriva’s and NPL-Ro’s pipelined in-memory processing method and architecture with the “memory bank pair” association/connectivity, as taught by NPL-Cooperman.  While Ware may teach the circuitry connecting the paired memory banks to be dedicated error detection and correction circuits, Ware does in fact teach pairing memory banks together and dedicating a memory component/circuitry to that pair of memory banks in an even distribution.  The suggestion/motivation for doing so would have been to further facilitate more efficient/parallel processing among a group memory banks ([0071]-[0072]).
Therefore, Mathuriva, NPL-Ro, NPL-Cooperman and Ware teach 
the first and third memory banks (inner and outer memory banks A and C – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) are assigned to the first in-memory operation unit (IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriva; [0050]; based on DDR burst length – NPL-Cooperman; pg. 2; “DDR RAM Operation”), 
the second and fourth memory banks (inner and outer memory banks B and D – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) are assigned to the second in-memory operation unit (IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriva; [0050]; based on DDR burst length – NPL-Cooperman; pg. 2; “DDR RAM Operation”), 
the fifth and seventh memory banks (inner and outer memory banks E and G – NPL-Ro; pg. 381; Fig. 3 and pg. 385; “3.3 Banks with a Non-Uniform Access Time;” Fig. 8a) are assigned to the third in-memory operation unit (IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriva; [0050]; based on DDR burst length – NPL-Cooperman; pg. 2; “DDR RAM Operation”), and 
the sixth and eighth memory banks (inner and outer memory banks F and H – NPL-Ro; pg. 381; Fig. 3 and pgs. 384-385; “3.3 Banks with a Non-Uniform Access Time;” Figs. 8a and 8b) are assigned to the fourth in-memory operation unit (IMCO 155 to perform one or more in-memory compute operations based on one or more data bits which are stored at MA 154 – Mathuriva; [0050]; based on DDR burst length).  Note, the combination would result in the symmetrical structure below. 


    PNG
    media_image1.png
    293
    676
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Pub. No. 2021/0247910 – “High capacity memory circuit with low effective latency;”
U.S. Patent Pub. No. 2013/0135007- “Logic circuit for a semiconductor memory device, and method of managing an operation in the semiconductor memory device;”
U.S. Patent Pub. No. 20110093662 – “Memory having internal processors and data communication methods in memory;” and
Graham Allan’s “DDR4 Bank Groups in Embedded Applications.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709. The examiner can normally be reached M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137